Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald Adam Penrod appeals the district court’s order denying relief on his “Independent Action to Enjoin a Void Judgment Procured by Gross ‘Fraud on the Court.’ ” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Penrod v. Quick, No. 5:11-hc-02012-D (E.D.N.C. June 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.